Citation Nr: 0425720	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
laceration repair, digital nerve, left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied a compensable rating for the 
veteran's service-connected laceration repair, digital nerve, 
left hand.  In a subsequent rating decision in October 1996, 
the RO increased the rating to 10 percent.  Also, in November 
2002, the RO granted service connection for residual 
laceration scar, digital nerve, left hand, and assigned the 
veteran a 10 percent rating.  Since an appeal has not been 
perfected with respect to the November 2002 decision in view 
of the absence of the filing of a substantive appeal, the 
decision is not considered to be in appellate status and will 
not be further addressed at this time.  See 38 C.F.R. 
§ 20.200.


FINDING OF FACT

The veteran's laceration repair, digital nerve, left hand, is 
manifested by incomplete paralysis of the radial nerve that 
is mild due to decreased sensation, pain, and difficulty 
grasping objects at times.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, to 20 
percent, for laceration repair, digital nerve, left hand, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8514 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, at the time of the adverse rating decision 
in August 1995, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
November 2002.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the adverse RO 
decision on appeal, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Nonetheless, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a November 2003 letter as well as the February 1996 
statement of the case, and October 1996, November 2002 and 
February 2004 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In the November 2003 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including medical 
records that the veteran identified.  In this regard, the 
appellant requested in writing that VA obtain 1995 VA clinic 
records from Albuquerque, New Mexico, since these records 
were important to his claim.  He said he assumed that these 
records were part of his records from the VA outpatient 
clinic in El Paso, Texas, since that clinic sent him to the 
clinic in Albuquerque, New Mexico.  Based on this 
information, the RO made two separate requests to the 
Albuquerque, New Mexico VA medical facility for the veteran's 
medical records.  The VA medical facility informed the RO in 
1997 that the appellant's chart and all reports had been sent 
back to El Paso, Texas.  It thus appears that the medical 
records from the Albuquerque, New Mexico, medical facility 
have been made a part of the appellant's records at the VA 
medical clinic in El Paso, Texas, since records from that 
facility with respect to his left hand are on file and dated 
as early as 1994 (including treatment in 1995).  Additional 
development in this case includes affording the appellant the 
opportunity to attend a hearing, which he declined.  He was 
also afforded VA examinations.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he was 
stabbed in the left hand with a penknife in February 1990.  
Findings included a 2-centimeter transverse laceration at the 
lateral aspect of the palm with numbness at the lateral 
aspect of the index finger and medial aspect of the thumb, 
found not to be remarkable.  There was no evidence of 
tenderness or weakness.  The wound was noted to be through 
and through.  The veteran was hospitalized and underwent 
repair of digital nerve to the left hand, first web space.  
He was given an initial impression of stab wound to the left 
thenar eminence with median nerve damage.  At discharge, he 
was diagnosed as having laceration, left volar hand, with 
involvement of the digital nerve to the first web space.

In March 1994, the RO granted the veteran a noncompensable 
rating for surgical repair of the left digital nerve 
laceration.

In October 1994, the veteran was seen by a VA orthopedic 
consultant who noted that the veteran had a little nerve 
injury to the radial side of his left index finger from a 
stab wound two years earlier.  He said this might again be 
medial to operative repair and he was going to refer the 
veteran to Beaumont Hand Clinic for evaluation.

The veteran filed a claim for an increased rating for his 
service-connected hand disability in October 1994.

A December 1994 VA consultation report contains the veteran's 
complaint of sensory hyperthesia/aesthesia in the radial half 
of the left index finger.  On examination there was full 
range of motion.  The scar was "as predicted."  The veteran 
was assessed as having digital laceration left palm - 
residual.  Possible surgical treatment was discussed.

In April 1995, the veteran underwent a left hand examination 
at a VA medical clinic.  Findings included interossei of 5/5 
and "mlp" flexion strong.  There were minor sensory changes 
and no gross lesions or neuroma palpable.  An impression was 
given of return of sensation status post digital hand repair 
versus neuroma.  The veteran was advised to return for a 
follow-up visit in 6 months.

In an August 1995 rating decision, the RO denied a 
compensable rating for the veteran's laceration repair, 
digital nerve, left hand.

In the December 1995 Notice of Disagreement, the veteran said 
that his hand still bothered him all the time and was numb, 
and that if he gripped or picked something up without paying 
attention to what he was doing, he would drop the item.  He 
said that his hand was numb all the time.  He also complained 
of left hand pain.  

In September 1996, the veteran was seen at a VA hand clinic 
with vague complaints of mild pressure and pain near the 
scar.  Findings revealed good strength, negative contracture 
and positive Tinel's sign at the scar.  The scar was injected 
with medication for pain relief.  An assessment was given of 
neuroma left palm.

The veteran was seen in a VA orthopedic clinic in November 
1996 for his left hand.  The treatment records show that he 
had been seen six months earlier for a neuroma left hand palm 
scar that was injected and provided two months of relief.  
The veteran's current complaints were of hyperesthesias left 
hand digital to scar 1rst web space (index finger).  He 
reported problems grasping objects with the left hand.  
Findings were positive for Tinels at scar, and strength of 
5/5.  Also noted was thenar mass 5/5 and intrinsics of 5/5.  
There was decreased left radial border "IF", ulnar border 
thumb.  There was also decreased 2nd "IF" radial/thumb 
ulnar.  The veteran was assessed as having recurrence of left 
hand neuroma.  He was given a hand injection.

On VA examination in December 1996, the veteran's left hand 
revealed very mild stiffness involving the proximal 
interphalangeal (PIP) joints of the left index finger and 
thumb.  The other PIP joints of the left hand were 
essentially unremarkable.  Further examination revealed that 
there was no limitation of motion involving the left hand and 
no limitation of motion involving the left index finger of 
the left thumb.  Grip strength in the left hand was 
essentially within normal limits.  Further examination 
revealed that there was mild hypoesthesia involving the 
palmar aspect of the left hand at the old laceration site.  
There was also hypoesthesia involving the lateral aspect of 
the left index finger and hypoesthesia involving the medial 
aspect of the left thumb.  Further findings revealed that 
there was pain on the palmar aspect of the left hand and 
involving the left index finger and left thumb.  The veteran 
reported more pain in the left hand on prolonged typing, 
computer work and writing.  X-rays of the left hand were 
negative.  Electromyography (EMG) results revealed mildly 
prolonged latency of the left median nerve sensory action 
potential over the thumb consistent with, but not diagnostic 
of, a lesion to the median nerve in that region.  In other 
respects, the study was not revealing.  The veteran was 
diagnosed as having myositis and myalgia involving the left 
hand, index finger and thumb.  He was also diagnosed as 
having status post repair of stab wound laceration, palm of 
the left hand.  

On VA examination in July 2002, the veteran complained of 
continued left hand pain in the area of the wound and of 
numbness.  He described the pain as a constant, sharp pain 
that radiated from the wound distally to the index finger.  
The pain was quantified at 2/10 and was exacerbated by 
hyperextension of the left hand as well as any pressure put 
in the area of the wound over the scar.  It was noted that at 
any time, the pain could increase in intensity to 7/10 and 
last one to two minutes.  The veteran said that he wore a 
splint and even though he is left-handed, he does not let the 
condition affect his occupation.  Findings revealed no 
anatomical effects of the left hand.  There was free range of 
motion of the thumb and fingers.  The tip of the thumb could 
approximate all of the fingers of the left hand.  The fingers 
could approximate the median transverse fold of the palm of 
the left hand.  Two-point discrimination was 12 millimeters.  
There was no muscle wasting.  The pulses of the left hand 
were strong.  There were no noted skin changes.  Left hand X-
rays were normal.  The veteran was diagnosed as having 
residuals, status post surgical repair of the digital nerve 
of the left hand secondary to a laceration with diminished 
sensation on the radial aspect of the index finger and on the 
ulnar aspect of the thumb, and residual scar which is tender 
to pressure and palpitation.

In a November 2002 rating decision, the RO granted service 
connection for residual laceration scar, digital nerve left 
hand (dominant) and assigned the veteran a 10 percent rating.  

During a January 2004 VA examination the veteran was noted to 
be left handed and employed at the El Paso VA in computer 
repair.  He reported decreased grip when trying to 
approximate his index finger and thumb to lift items such as 
a pinching motion and when pressure was applied to the palm 
of his hands when lifting items such as a small ball.  He 
complained of pain that was considered to be mild to 
moderate.  The pain was a shooting pain that occurred 
occasionally when trying to abduct his arm and stretch out 
his hand.  He also had discomfort in his hands that was 
constant.  On examination left hand strength was 5/5.  All 
fingers could approximate the median transverse fold of the 
hands.  There was blunted sensation to light touch over the 
lateral aspect of the left index finger and medial aspect of 
his left thumb in the area between.  There was positive 
carpal tunnel and cubital signs of Tinel's test at the left 
wrist and left elbow, respectively.  The diagnoses given were 
residuals of repair of left hand manifested by painful left 
hand scar; left wrist carpal tunnel syndrome; left elbow 
cubital syndrome; radial nerve impairment, residual of left 
hand laceration and repair.  The examiner remarked that the 
veteran had mild functional impairment from his left hand 
condition.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Disability ratings under the peripheral nerve codes are based 
on relative loss of function of the involved extremity with 
attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  

The veteran is currently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, for paralysis of the median nerve.  
Under this code, a 10 percent disability rating is warranted 
for mild incomplete paralysis, and a 30 percent disability 
rating is warranted for moderate incomplete paralysis.  For 
incomplete paralysis of the median nerve that is severe, a 50 
percent disability rating is warranted.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8514, for paralysis 
of the radial nerve, a 20 percent disability rating is 
warranted for mild incomplete paralysis, and a 30 percent 
disability rating is warranted for moderate incomplete 
paralysis.  For incomplete paralysis of the radial nerve that 
is severe, a 50 percent disability rating is warranted.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  
Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

The Board in this case does not find that the evidence shows 
residuals that meet the criteria for moderate incomplete 
paralysis of the digital nerve affected.  The veteran's 
predominant complaints as shown by the evidence include 
decreased grip at times, numbness and pain in the left hand.  
In regard to decreased grip, the veteran stated in 1995 that 
if he gripped or picked something up without paying attention 
to what he was doing, he would drop the item.  Nonetheless, 
he did demonstrate during July 2002 and January 2004 VA 
peripheral nerve examinations that all fingers could 
approximate the median transverse fold of the hands and the 
thumb, and the thumb could approximate the median transverse 
fold of the hands.  Moreover, the veteran was not found to 
have any anatomical defects of the left hand during the July 
2002 VA examination, and only very mild stiffness involving 
the PIP joints of the left hand during the December 1996 VA 
examination.  In regard to numbness, findings on both VA 
outpatient records and examination reports from 1996 to 2004 
include hypothesia (decreased sensation) in the left hand. 
These records also reflect the veteran's complaints of pain.  
Such pain was described by the January 2004 VA examiner as 
"mild to moderate."  In short, the findings in this case 
are more consistent with the veteran's present 10 percent 
rating for mild incomplete paralysis than a 30 percent rating 
for moderate incomplete paralysis.  This is especially so 
when considering the January 2004 VA examiner's opinion that 
the veteran had mild functional impairment from his left hand 
condition. 

It is also important to note that the schedular percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disease and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  In this regard, the veteran 
reported during the July 2002 VA examination that although he 
was left handed and wore a splint, he did not let this 
condition affect his occupation.  During the January 2004 
examination, he admitted that as far as recreation he avoided 
activity that required dexterous activities of his left hand 
and activities such as playing ball, but added that 
activities of daily living had been unaffected.

For the foregoing reasons, the veteran's digital nerve 
impairment is not more than mild in severity.  Thus, were the 
veteran to be evaluated under Diagnostic Code 8515 for mild 
incomplete paralysis of the median nerve, the current 10 
percent rating would be appropriate.  However, while there is 
evidence regarding impairment of the median nerve, there is 
also evidence of impairment to the radial nerve.  Evidence 
pertaining to the median nerve includes the veteran's service 
medical records noting median nerve damage in 1990, and VA 
examination results in December 1996 showing EMG findings of 
mild prolonged latency of left median nerve sensory action 
potential over the thumb.  With respect to the radial nerve, 
a VA orthopedic consultant in October 1994 and December 1994 
noted a nerve injury to the radial side of the veteran's left 
index finger, and VA examination findings in July 2002 noted 
diminished sensation on the radial aspect of the left index 
finger.  More significantly is the January 2004 VA examiner's 
diagnosis of radial nerve impairment, residual of left hand 
laceration and repair.  Thus, by resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's service-connected left hand injury is more 
appropriately rated under the criteria for mild impairment of 
the radial nerve (Code 8514), rather than the criteria for 
mild impairment of the median nerve (Code 8515).  
Accordingly, he is entitled to a higher rating of 20 percent, 
but no higher.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  Separate 
ratings under both Code 5215 for impairment of the median 
nerve and Code 5214 for impairment of the radial nerve is not 
warranted since to do so would violate the rule against 
pyramiding; i.e., it would result in rating the same 
manifestations of the veteran's service-connected left hand 
disability under different diagnostic codes, a practice that 
is to be avoided.  38 C.F.R. § 4.14.

Consideration has also been given to an even higher rating 
based on functional loss were the veteran to be evaluated 
under the limitation of motion codes (Diagnostic Codes 5215-
5230).  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  However, as far as limitation of 
motion, the veteran demonstrated normal (free) range of 
motion of the left hand during the December 1996 and July 
2002 examinations, and there was no mention of any limitation 
of motion during the January 2004 VA examination.  Thus, in 
view of the noncompensable rating assignable based on a 
strict adherence to the rating criteria under the limitation 
of motion codes, the veteran would not be entitled to a 
rating any greater than 20 percent even after considering 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5261; Deluca, 8 Vet. App. at 204-7.  In other 
words, while there is no disputing that the veteran's left 
hand disability is manifested by pain, decreased sensation 
and difficulty grasping objects at times, these symptoms are 
contemplated in the current 20 percent rating assigned under 
the peripheral nerve injury code (8514), and do not warrant 
an even higher rating based on functional loss.  Id.  

The Board further finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis are not met, in the absence of evidence 
showing that, the veteran's left hand disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. 
at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.  As previously noted, the veteran stated in 2002 that he 
did not let his left hand disability interfere with his 
employment.

For the reasons explained above, the preponderance of the 
evidence favors an increased evaluation to 20 percent for 
laceration repair, digital radial nerve, left hand. 


ORDER

An increased rating, to 20 percent, for laceration repair, 
digital nerve, left hand, is granted; subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



